Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claim 1 is submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No 9105060.Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10096054.Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10937081.Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-3, 5-9, 13-20 and 34-35, 37-39, 41-42, 44-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramon Van Der Riet (hereinafter Van Der Riet) US Publication No. 20030126146 in view of Siegel et al (hereinafter Siegel) US Publication No. 20020143961.

As per claim 1, Van Der Riet discloses:


A networked database management system having access by consumers and providers, the system comprising: 
a database, comprising user data for at least one user, the user data comprising profile information, 
(Paragraphs [0018]-[0019], [0022] and [0026]-[0027]) one or more user interests (Fig. 4 paragraphs [0015], [0018]-[0019], [0022] and [0026] [0027], wherein the customer shopping needs and preferences is the customer interest); 
and a matching service configured to selectively allow access to the database by at least one other user of the system to identify user interests that can be satisfied by an inventory of products.
(Paragraphs [0026]-[0028], wherein consumer interest it matched with product and retailer content (inventory) and wherein  selecting a product or category presentation from the product/category presentation database based on the consumer profile and 2) determining, based on the holistic purchase behavior specific consumer profile, product and retailer content which most closely matches the preferences or needs of the consumer is the matching) 
Van Der Riet does teach identifying provider matching consumer interest but not explicitly teach limiting access of matched provider using access control in a database, however in analogous art of content management, Siegel teaches:
a database, comprising user data for at least one user, the user data comprising and an access control list;
(Fig. 2 Abstract and paragraphs [0018], [0021]-[0022], [0024], [0027] and [0032], wherein user profile is stored in database and  wherein access to user profile and wherein user profile containing vendors good )
allow access to the database by at least one other user of the system based on the access control list 
(Fig. 2 Abstract and paragraphs [0018], [0021]-[0022], [0024], [0027] and [0032])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Van Der Riet and Siegel by incorporating the teaching of Siegel into the method of Van Der Riet. One having ordinary skill in the art would have found it motivated to use the consumer profile and data access control mechanism of Siegel into the system of Van Der Riet for the purpose of limiting content matching based on user profile and controlling access to user settings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/16/2022